At the May term, 1930, of the Montgomery circuit court, the grand jury indicted this appellant, charging him with unlawfully transporting in quantities of five gallons or more, liquors or beverages, the sale, possession, or transportation of which is prohibited by law. Under the statute, this offense is a felony. He was duly arraigned, tried and convicted as charged, whereupon the court sentenced him to imprisonment in the penitentiary for not less than four years, nor more than five years. Judgment of conviction was duly rendered, from which this appeal was taken. The record, upon which this appeal is predicated, is in all things regular and without error. Let the judgment of conviction of the lower court stand affirmed.
Affirmed.